Case: 15-10204      Document: 00513213159         Page: 1    Date Filed: 09/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10204
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LORENZO SALGADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:14-CR-52-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Lorenzo Salgado
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Salgado has not filed a response, has completed the
confinement portion of his sentence, and has been removed from the United
States. We have reviewed counsel’s brief and the relevant portions of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10204    Document: 00513213159     Page: 2   Date Filed: 09/30/2015


                                No. 15-10204

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous,
see 5TH CIR. R. 42.2, and in part as moot, see United States v. Rosenbaum-
Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).




                                      2